Citation Nr: 9906035	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  93-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder, currently 
rated as 50 percent disability.

3.  Entitlement to a total rating by reason of individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from April 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Louisville, Kentucky.

This case was remanded by the Board in May 1995 for further 
development on the issues of service connection for 
hypertension and a bilateral hearing loss.  Service 
connection was granted for a bilateral hearing loss, 
evaluated as 10 percent disabling, and tinnitus, evaluated as 
10 percent disabling in a rating decision in June 1996.  A 
rating decision later in September 1996 denied an increased 
disability rating for post traumatic stress disorder and a 
total rating by reason of individual unemployability.  A 
rating decision in September 1997 increased the rating for 
post traumatic stress disorder from 30 percent to 50 percent.  
This resulted in a combined rating for the veteran's service-
connected disabilities of 60 percent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that his hypertension was aggravated by 
his service-connected post traumatic stress disorder.  He 
refers to a VA examination in October 1995, when the nurse 
practitioner reported that the hypertension may have been 
aggravated by the service-connected  post traumatic stress 
disorder.  On the subsequent examination in December 1995, 
she reported that the essential hypertension may be 
occasionally exacerbated by the post traumatic stress 
disorder.  On an examination in March 1996, she stated that 
the was no evidentiary basis for a causal relationship 
between the post traumatic stress disorder and hypertension.  
The representative stresses that there was no discussion of 
whether the post traumatic stress disorder aggravated the 
hypertension, as requested in the prior Board remand.  

As the Board noted in the prior remand, 38 C.F.R. § 3.310 (a) 
provides that disability which is proximately due to or the 
result of service connected disease or injury shall be 
service connected.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  The United States Court of 
Veterans Appeals (the Court), in Allen v. Brown, 7 Vet App 
439 (1995), determined that the definition of "disability" in 
38 U.S.C.A. § 1110 (West 1991) "refers to impairment of 
earning capacity and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Adopting the definition of disability 
announced in Hunt v. Derwinski, 1 Vet.App. 292, 296 (1991), 
the Court stated that disability means "impairment in earning 
capacity" as defined in 38 C.F.R. § 4.1.  It was held that 
"when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  

The veteran also maintains that his earning capacity has 
greatly decreased.  He refers to letters from friends in 
support of this contention and maintains he is not able to 
perform gainful employment as a result of the service-
connected  post traumatic stress disorder.  He claims that he 
can only function properly about 20 percent of the time.  He 
claims gross impairment in thought behavior, some memory 
loss, and social impairment at work and with family.  He also 
complained of frequent panic attacks with moody and arrogant 
depression.  He contends that he was on continuous medication 
and can not function.

His representative referred to the report of the VA 
psychiatric examination of June 1996 in which the examiner 
indicated his anxiety symptoms were interfering with his job.  
The examiner also reported that the veteran might be able to 
function in a less stressful, more structured, and isolated 
setting.  The representative refers to a VA outpatient record 
dated in September 1998 which indicates it has become 
increasingly more difficult for the veteran to work as he can 
no longer tolerate being around people and planned to sell 
his barber business about the first of the year.  The 
examiner reported that on the next visit he would further 
assess the veteran's clinical status and work potential.  The 
Board agrees that further evaluation of the veteran's 
psychiatric disability is warranted in order to make a fair 
determination in this case.

In view of the foregoing, this case is remanded to the RO for 
the following development:

1.  The RO must obtain up-to-date records 
of treatment or examination pertaining to 
the service-connected disabilities that 
have not already been associated with the 
claims file and add them to the claims 
file.

2.  The RO should refer the claims file 
and a copy of this remand to a 
cardiovascular specialist who must review 
the claims folder, including the VA 
hypertension examinations performed in 
October 1995, December 1995, and March 
1996.  The examiner should express a 
medical opinion as to whether the 
veteran's hypertension is causally 
related to the service connected post 
traumatic stress disorder.  In addition, 
the examiner must also express an opinion 
as to whether the service-connected post 
traumatic stress disorder has aggravated, 
or caused additional impairment to, the 
veteran's hypertension.  If so, an 
opinion as to the degree of disability 
over and above the degree of disability 
existing prior to such aggravation is 
requested.  If the physician determines 
that further examination of the veteran 
is required to assist in formulating the 
opinions requested, such examination 
should be scheduled.

3.  The RO must schedule the veteran for 
a VA post traumatic stress disorder 
examination.  The examiner must have the 
claims file and a copy of this remand 
available for review prior to the 
examination.  

4.  The examiner must include in the 
examination report an assessment of the 
following functions which are listed in 
the rating criteria:

(1) thought processes or thinking 
(grossly impaired? deficiencies in?);

(2) communication (gross impairment?);

(3) personal appearance and hygiene 
(inability to maintain?; neglect of?);

(4) behavior (grossly inappropriate?);

(5) orientation in all spheres 
(disorientation to time and place?; 
spatial disorientation?);

(6) work, family relations (deficiencies 
in?);

(7) speech (intermittently illogical, 
obscure, or irrelevant?; circumstantial, 
circumlocutory, or stereotyped?);

(8) affect (flattened?);

(9) judgment (impaired?);

(10) abstract thinking (impaired?);

(11) mood (deficiencies in?; disturbances 
of motivation and mood?);

(12) memory (mild memory loss (forgetting 
names, directions, recent events)?; 
impairment of short and long-term memory 
(retention of only highly learned 
material, forgetting to complete tasks)?; 
memory loss for names of close relatives, 
own occupation, or own name?);

(13) ability to understand complex 
commands (difficulty in?).

The examiner should also state whether or 
not certain manifestations that are 
listed in the rating criteria are present 
or absent and these include:

(1) persistent delusions or 
hallucinations;

(2) suicidal ideation;

(3) anxiety, suspiciousness, panic 
attacks (if panic attacks are present, 
the examiner should state how often they 
occur);

(4) obsessive rituals which interfere 
with routine activities.

In addition, the examination report 
should include a Global Assessment of 
Functioning (GAF) score from the DSM IV 
(Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. 1994) in the 
examination report with an interpretation 
by the examiner.  The examiner should 
also state an opinion as to whether the 
service-connected PTSD symptoms, render 
the veteran unable to work.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1997) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO should readjudicate the claims 
for service connection for hypertension 
secondary to the service connected post 
traumatic stress disorder and the issue 
of entitlement to an increased disability 
rating for the post traumatic stress 
disorder.  The post traumatic stress 
disorder should be evaluated under both 
the new and old criteria, whichever is 
more favorable to the veteran. In the 
development of the secondary issue, the 
applicable provisions of 38 C.F.R. 
§ 3.310 (1995) should be applied, 
including the cited Allen standard.  The 
issue of entitlement to a total rating 
due to individual unemployability should 
then be readjudicated.  

7.  If any claim remains denied, in whole 
or in part, a supplemental statement of 
the case is to be provided the appellant 
and his representative, and an 
appropriate period for response is to be 
accorded them.  The appellant is free to 
furnish additional evidence and argument 
while the case is in remand status.  
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992); Booth v. Brown, 8 Vet.App. 109 
(1995).

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  No action is required of the 
veteran until further notice is issued.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 9 -


